Title: Henry Lee to James Madison, 15 September 1833
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Paris
                                
                                15th September 1833.
                            
                        
                        I have had the honour to receive your letter of the 14th of August, and have read it with that reverence
                            which your age, and that respect which your character inspires. I beg to thank you for pointing out the misprint in regard
                            to Mr Jay, which had led me into a labirynth of unpleasing conjectures.
                        I regret that you have not condescended to correct the errors you perceive in my observations on Mr
                            Jefferson’s writings; and I am truly sorry that indisposition should have been among the causes of your distaste for such
                            drudgery. It cannot be doubted that you are more competent than any other person to explain the
                            subjects to which they relate, and it is perfectly certain that I should have received correction from you not only with
                            humility but with pleasure.
                        My father left no copies of his letters to you, and of yours to him, Such as are extant, remain among my
                            papers in the U. States. I had consequently no opportunity of consulting the files of his correspondence with you.
                        It is not easy to conceive that the state of his political feeling could impair the propriety of my
                            strictures on the conduct of Mr Jefferson as a man or a statesman—nor to comprehend how with a disposition to censure
                            harshly "the policy and measures of the federal government during the first term of Washington’s administration", he could
                            have cooperated with Mr Jefferson, who more than once refers to that very administration as furnishing an example of
                            perfection both as to principle and practice. For instance, in a letter to Mr Van Buren—V. 4 p. 407. he affirms that the
                            object of himself and his party was, to restore and act on the
                            principles of that administration.
                        I shall send to the United States for copies of your letters to my father—but inasmuch as from perusing them
                            only, I may be betrayed into such errors as those which you think I have committed by relying on Mr Jefferson’s side of
                            your correspondence, may I ask the favour of you to send me copies of such of my fathers letters to you, as appear to
                            demonstrate his disposition to censure Genl Washingtons first administration and to extend the circulation of Freneau’s
                            strictures on its policy and measures.
                        I can readily conceive that a friend of Genl Washington might disapprove the policy or measures of his
                            government and might fairly encourage opposition to them—especially if that friend had been a college-mate of Freneau,
                            and had a great respect for your character and opinions.
                        But I cannot conceive that a friend of Genl Washington could have acted towards him as Mr Jefferson did, or
                            could have fairly seconded the opposition of Mr Jefferson. Here I must be allowed to speak with candour. Without other
                            and better evidence than that furnished by Mr Jefferson’s published letters to you, it is impossible not to believe that
                            you acquiesced in or rather seconded the efforts of Mr Jefferson to destroy the popularity of president Washington and
                            of his measures, to a degree which justice to himself or his policy could not authorise. This is the view taken of your
                            concern in Mr Jefferson’s proceedings, in my observations, and it is that which I am persuaded will be adopted by
                            posterity unless better evidence than I had access to should be submitted to the world in relation to your political connection with Mr Jefferson.
                        Under this conviction, the tone of kindness and reproach which your letter breathes, makes me regret some of
                            my remarks without repenting of them—for I cannot discover that they are unfounded or that they could have been withheld
                            without a degree of management which besides its unworthiness would have rendered the exposure I attempted to make of Mr
                            Jeffersons errors both incomplete and unfair.
                        No man is more convinced of the purity of your personal character, and of the exalted merit of much of your
                            public life than I am—nor is there one who would more sincerely rejoice to discover that the impressions of a different
                            complexion which I entertain respecting that portion of it which seems to have been too closely connected with the
                            advancement of Mr Jefferson, are erroneous.
                        That your health may be restored and that you may long enjoy that and every other comfort which can
                            alleviate the burthen of declining years, is the earnest wish of your very obedient and very humble Servant
                        
                            
                                H. Lee
                            
                        
                    